Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/325882, filed on 7/8/2014.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Terao (USP 8,146,908), discloses a sheet bunding processing apparatus, comprising:
a conveying portion (22,24) which conveys sheets;
a conveying path which is a path for sheets conveyed by the conveying portion (fig.2);
a stacking portion (12) on which sheets discharged from a discharging port of the conveying path by the conveying portion in a conveying direction are stacked and to which sheets are set from an outside of the apparatus;
a first regulating portion (47a,47b) which regulates a position of a sheet bundle, stacked on the stacking portion, in a crossing direction crossing to the conveying direction by contacting an end of the sheet bundle in the crossing direction;
a second regulating portion (45) which regulates a position of a sheet bundle, stacked on the stacking portion, in the conveying direction by contacting an end of the sheet bundle in the conveying direction;
a binding device (14) which binds a sheet bundle by a staple, the binding device moving in the crossing direction so that the binding device moves from a first side of the sheet binding processing apparatus to a second side of the sheet binding processing apparatus and moves from the second side to the first side, the binding device being movable to a first position (E) and to a second position (B), the binding device being located at the first position (E) when the binding device binds a corner portion of a sheet bundle, the corner portion including an end where the first regulating portion has contacted and an end where the second regulating portion has contacted, the corner portion being on the first side of the sheet bundle, the binding device being located at the second position when the binding device binds a sheet bundle set at the manual setting portion (the binding device can bind sheets at any position, whether fed automatically or manually inserted), the  binding device being located at a third position (A) when the binding device is at a home position, the third position being different from the first position (fig.6C); and
wherein an angular posture of the binding device which is located at the third position (A) is different from an angular posture of the binding device which is located at the first position (E),
wherein an angular posture of the binding device which is located at the third position (A) is different from an angular posture of the binding device which is located at the second position (B), and
wherein the second position is located at the second side of the first position (fig.6C).
However; Terao does not expressly disclose at least a manual setting portion to which sheets are set from an outside of the apparatus, separate from the stacking portion, and such a teaching would not be obvious to one having ordinary skill in the art in combination with the recited operation of the binding device moving from a first, second, and third position, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/21/2022